DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a request for continued examination (“RCE”) filed 12 October 2022, on an application filed 9 September 2019, which claims domestic priority to a provisional application filed 10 March 2017.
Claims 1 and 12 have been amended.
Claims 1 and 5-15 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19 September 2022 has been entered.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-7, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being obvious over Tremper (U.S. PG-Pub 2013/0253348 A1), further in view of Liebovitz et al. (U.S. PG-Pub 2015/0356262 A1), hereinafter Liebovitz, further in view of Birk at al. (U.S. PG-Pub 2014/0278503 A1), hereinafter Birk.

As per claims 1 and 12, Tremper discloses a method and a non-transitory storage medium storing instructions readable and executable by at least one electronic processor operatively connected with a display device to perform a patient status monitoring method (Tremper, paragraphs 2 and 41-43.) comprising: 
retrieving, from at least one database, medical information of a patient (Tremper, paragraphs 76-79, wherein the system queries a database to retrieve medical information of a patient.); 
computing a state for each of a plurality of body systems or physiologies including at least a neurological body system, a cardiovascular body system, and a respiratory body system by applying clinical decision support (CDS) processing to the retrieved medical information (Tremper uses CDS, aka health rules, applied to the retrieved data to process the patient health data and display relevant information, see paragraphs 81-84.); and 
displaying, on the display device, a ... patient status icon with a plurality of icon sections ... corresponding to the plurality of body systems or physiologies, each icon section being displayed with graphical coding that represents the computed state of the corresponding body system or physiology of the patient, wherein the patient status icon does not comprise a human shape, and wherein the plurality of icon sections of the patient status icon includes (Tremper outputs a display of plural icons corresponding to a patient’s condition, which would together comprise the patient status icon that is not composed of a human shape, see Fig. 1 and paragraphs 41-43 and 81-84.):
a cardiovascular icon section corresponding to the cardiovascular body system which comprises an area centrally located on the patient status icon (Tremper, Fig. 1 #48 and paragraph 43.);
a neurological icon section corresponding to the neurological body system which comprises an area located above the cardiovascular icon section (Fig. 1 #48 and paragraph 43.);
a respiratory icon section corresponding to the respiratory body system which includes left and right sub-sections comprising areas located left and right, respectively, of the cardiovascular icon section in the patient status icon (Fig. 1 #2 44 and 46 and paragraph 43.);
at least one of (i) a gastrointestinal icon section corresponding to a gastrointestinal body system and located below the cardiovascular icon section and (ii) a renal icon section corresponding to the renal body system and located below the cardiovascular icon section (Renal system icons #62 of Fig. 1 and paragraph 67 are located below the cardiovascular icon.); and
wherein the patient status icon comprises ... a color-fillable ... icon section disposed between an outer border edge and an inner border edge, the color-fillable ... icon section corresponding to a risk-related physiology of the patient, wherein the a risk-related physiology of the patient is indicated by a color filling the color-fillable a risk-related icon section (Tremper discloses the use of color fillings within an icon to disclose the risk or range of parameters related to the physiology the icon section represents, see paragraphs 10-13. Various icons in Tremper comprise an outer border edge and an inner border edge, see #s 42-48 of Fig. 1.).

Tremper discloses the body icon #54 which contains a temperature gage, which would relate to systemic infection information. However, Tremper fails to explicitly disclose: 
		a rhombus-shaped patient status icon;
		icon sections inside the patient status icon and	
wherein the patient status icon comprises an encapsulating rhombus-shaped outer border region the encapsulating rhombus-shaped outer border region comprising patient related health data, and 
a systemic infection icon section corresponding to a systemic infection physiology of the patient ... .

Liebovitz teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide the ... systemic infection icon section corresponding to a systemic infection physiology of the patient (Liebovitz discloses consideration of systemic infection physiology, such as sepsis, see paragraphs 4; as well as an infection icon section, see Fig. 8 #806.) in order to provide a system to “receive and process data parameters obtained from a patient electronic health record (EHR), identify abnormalities based on such data parameters, prompt a user (e.g., clinician or other healthcare professional such as a nurse) to consider conditions common in ICU or ED patients that could result in patient death and update the patient EHR based on such user input” (Liebovitz, Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the clinical decision support system of Tremper to include providing a systemic infection icon section corresponding to a systemic infection physiology of the patient, as taught by Liebovitz, in order to arrive at a  clinical decision support system that could “receive and process data parameters obtained from a patient electronic health record (EHR), identify abnormalities based on such data parameters, prompt a user (e.g., clinician or other healthcare professional such as a nurse) to consider conditions common in ICU or ED patients that could result in patient death and update the patient EHR based on such user input” (Liebovitz, Abstract). 

Neither Tremper nor Liebovitz disclose icon sections inside the patient status icon and wherein the rhombus-shaped patient status icon comprises an encapsulating outer border region, the encapsulating outer border region comprising patient related health data.

However, Birk teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide icon sections inside the patient status icon (Birk, Fig. 3A discloses a plurality of icons within a patient status icon #20.) and a rhombus-shaped patient status icon, wherein the patient status icon comprises a rhombus-shaped encapsulating outer border region, the rhombus-shaped encapsulating outer border region comprising patient related health data (See the patient status icon #20 and background section #33 of Fig. 2A of Birk which discloses an encapsulating outer border region, the encapsulating outer border region comprising patient related health data, see paragraph 80. The outer border region of Birk is square. It is the Office’s position that any difference between a rectangular shape and a rhombus shape amounts to mere design choice, as there is no functional difference between presentation of the different shapes. The Office notes that the online Wiktionary dictionary defines icon as “A small picture that represents something.”) to provide a system that can “permit a health care provider to assess and prioritize the treatment provided to a group of patients” (Birk, paragraph 2.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the clinical decision support system with systemic infection information of Tremper/Leibovitz to include a rhombus-shaped patient status icon with an encapsulating outer border region, as taught by Birk, in order to arrive at a  clinical decision support system with systemic infection information that could “permit a health care provider to assess and prioritize the treatment provided to a group of patients” (Birk, paragraph 2.).

Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 5-7, 9, 11 and 13, Tremper/Liebovitz/Birk discloses claims 1 and 12, discussed above. Tremper/Liebovitz/Birk also discloses:
5, 13.	the plurality of body systems or physiologies further includes a hematology physiology (Tremper, paragraph 43.); and 
the plurality of icon sections of the patient status icon further includes a hematology icon section corresponding to the hematology physiology wherein the hematology icon section comprises interior border lines of the patient status icon (Tremper, Fig. 8, hematology related information presented in icon 54, within interior border lines, see paragraph 43.);
6. 	wherein each icon section is displayed on the display device with graphical coding comprising a color that represents the computed state of the corresponding body system or physiology of the patient (Icons are color coded, such as green, yellow, red, orange and the link, see Tremper paragraphs 10, 40, 44. Note that Tremper indicates that the color coding is adjustable or comprise additional color combinations, see paragraphs 13, 40 and 44.);
7.	wherein the graphical coding complies with a coding scheme in which white represents a normal computed state of the corresponding body system or physiology, yellow represents a non-serious abnormal computed state of the corresponding body system or physiology, and red represents a serious abnormal computed state of the corresponding body system or physiology (Icons are color coded, such as green, yellow, red, orange and the link, see Tremper paragraphs 10, 40, 44. Note that Tremper indicates that the color coding is adjustable or comprise additional color combinations, see paragraphs 13, 40 and 44.); 
9. 	identifying, from the retrieved medical information, a medical therapy being delivered to the patient to treat a body system or physiology undergoing treatment of the plurality of body systems or physiologies (Tremper retrieves therapies applied to the patient, and processes and displays related information on the overall patient status icon, see paragraphs 5, 39, 40.); 
wherein the displaying, on the display device, of the patient status icon includes annotating the icon section corresponding to the body system or physiology undergoing treatment with a medical therapy indicator representing the medical therapy  (Tremper retrieves therapies applied to the patient, and processes and displays related information on the overall patient status icon, see paragraphs 5, 39, 40. Note at least the monitored CO2 and SPO2 levels of Fig. 8 within the lung icon sections #44 and 46. The Office notes that monitoring a patient comprises a therapy.); and
11. 	wherein the displaying, on the display device, of the patient status icon includes displaying the patient status icon having a shape indicative of a medical workflow state of the patient, the medical workflow state including at least one of a pre-operative workflow state, an operative state, a post-operative state, an adult patient state, a pediatric patient state, and a pregnancy state indicating a state of both a mother and a fetus (Icons adjust shape to depict status of current operations, at least, see the changing of shape corresponding to operation of an implanted defibrillator, which would be post-operative state, at Tremper paragraph 40. As the patient status icon comprises the collection of the other organ system icons, a change in the shape of a given organ icon would comprise a change in the shape of the patient status icon.).


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being obvious over Tremper/Liebovitz/Birk, further in view of Salz et al. (U.S. PG-Pub 2011/0033093 A1), hereinafter Salz.

As per claim 8, Tremper/Liebovitz/Birk discloses claim 7, discussed above. Tremper/Liebovitz/Birk also discloses:
wherein the graphical coding complies with a coding scheme in which a background color other than white, yellow, or red represents another computed state of the corresponding body system or physiology (Icons are color coded in plural colors, including orange, or others, corresponding to the physiological state of the related body system, see paragraphs 10, 40, 44.).

Tremper/Liebovitz/Birk fails to explicitly disclose a color that represents an indeterminate state. 

Salz teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide a color that represents an indeterminate state (Salz, paragraphs 67 and 68, and claim 2.) in order to provide a system to that can quickly represent unknown statuses of patients.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the clinical decision support system of Tremper/Liebovitz/Birk to include providing a color that represents an indeterminate state, as taught by Salz, in order to arrive at a clinical decision support system that can quickly represent unknown statuses of patients. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).

As per claim 14, the limitations presented in claim 14 are contained within the limitations presented in claims 7 and 8. Accordingly claim 14 is rejected over Tremper/Liebovitz/Birk in view of Salz for at least the same reasons and motivations as claims 7 and 8.


Claim 10 and 15 are rejected under 35 U.S.C. 103 as being obvious over Tremper/Liebovitz/Birk further in view of Keenan et al. (U.S. PG-Pub 2008/0077073 A1), hereinafter Keenan.

As per claim 10, Tremper/Liebovitz/Birk discloses claim 9, discussed above. Tremper also discloses a medical therapy indicator and representing a fluid flow through the patient (Tremper discloses numerical representations of medical therapies and fluid flow, see paragraphs 5, 39, 40 and 67.).

Tremper/Liebovitz/Birk fails to explicitly disclose indictors representing a fluid flow produced by the medical therapy.

Keenan teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to display indictors representing a fluid flow, see paragraph 463, for safety measures when providing fluid medications to a patient.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the clinical decision support system of Tremper/Liebovitz/Birk to include displaying indictors representing a fluid flow, as taught by Keenan, in order to arrive at a clinical decision support system that provides safety measures when providing fluid medications to a patient. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claim 15, the limitations presented in claim 14 are contained within the limitations presented in claims 9 and 10. Accordingly claim 15 is rejected over Tremper/Liebovitz/Birk in view of Keenan for at least the same reasons and motivations as claims 9 and 10.


Response to Arguments

Applicant’s arguments filed 19 September 2022 concerning the rejection of all claims under 35 U.S.C. 103(a) but they are not persuasive

The Applicant argues that the cited references fail to disclose the limitation a rhombus-shaped patient status icon. In particular, the Applicant indicates:
The rhombus shape of the patient status icon, and the rhombus shape of the border, is not merely an aesthetic design or mere ornamentation choice. That there are other possible shapes described in the specification and figures is not merely an aesthetic design or mere ornamentation choice. These shape provide a function, including a function that solves a dangerous problem in the medical field, namely to quickly convey information to a clinician. Further, all these designs have the encapsulating rhombus-shaped or other-shaped outer border region which similarly provides a function, namely to comprise a color-fillable systemic infection icon section conveying information that is prominent and quickly reviewed, and thus quickly provides information to a clinician.

The Office respectfully disagrees. As shown above, the combination of references disclose a square shaped patient status icon with color fillable health indicators. It is the Office’s position that any difference between a rectangular shape and a rhombus shape amounts to mere design choice, as there is no functional difference between presentation of the different shapes.

Applicant’s arguments above indicating that “the rhombus shape of the border, is not merely an aesthetic design or mere ornamentation choice” fail as they amount to mere attorney argument without reference to anything in the claims or the invention that would support the position that a rhombus shape functionally distinguishes from another shape, or a square shape in particular.

The remainder of Applicant’s arguments have been fully considered but they are moot in view of the new ground(s) of rejection, specifically with reference to the citation of the previously cited references, as necessitated by amendment, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Tremper, Liebovitz, Birk, Salz and Keenan, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (20 July 2022, 5 April 2022, 15 December 2021 and 31 August 2021), and incorporated herein.


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
14 November 2022